EXHIBIT 10.5

EXECUTION COPY

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

BETWEEN

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION

AND

NAVISTAR FINANCIAL CORPORATION

DATED AS OF SEPTEMBER 1, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE I DEFINITIONS    1           SECTION 1.01  
    Definitions    1 ARTICLE II PURCHASE AND SALE OF RECEIVABLES    1  
        SECTION 2.01       Purchase and Sale of Receivables    1  
        SECTION 2.02       Purchase Price    2           SECTION 2.03       The
Closing    2 ARTICLE III REPRESENTATIONS AND WARRANTIES    2  
        SECTION 3.01       Representations and Warranties as to Receivables    2
          SECTION 3.02       Additional Representations and Warranties of NFC   
9           SECTION 3.03       Representations and Warranties of NFRRC    10  
        SECTION 3.04       Representations and Warranties Regarding Titling
Trust    11 ARTICLE IV CONDITIONS    13           SECTION 4.01       Conditions
to Obligation of NFRRC    13           SECTION 4.02       Conditions To
Obligation of NFC    14 ARTICLE V ADDITIONAL AGREEMENTS    15  
        SECTION 5.01       Conflicts With Further Transfer and Servicing
Agreements    15           SECTION 5.02       Protection of Title.    15  
        SECTION 5.03       Other Liens or Interests    15           SECTION 5.04
      Repurchase Events    16           SECTION 5.05       Indemnification    16
          SECTION 5.06       Further Assignments    16           SECTION 5.07  
    Pre-Closing Collections    17           SECTION 5.08       Limitation on
Transfer of International Purchase Obligations    17           SECTION 5.09  
    Sale Treatment    18           SECTION 5.10       No Petition; Waiver of
Claims    18 ARTICLE VI MISCELLANEOUS PROVISIONS    18           SECTION 6.01  
    Amendment.    18           SECTION 6.02       Survival    18  
        SECTION 6.03       Notices    19           SECTION 6.04       Governing
Law    19           SECTION 6.05       Waivers    19           SECTION 6.06  
    Costs and Expenses    19           SECTION 6.07       Confidential
Information    19           SECTION 6.08       Headings    19  
        SECTION 6.09       Counterparts    19           SECTION 6.10  
    Severability of Provisions    19           SECTION 6.11       Further
Assurances    19

 

- i -



--------------------------------------------------------------------------------

          SECTION 6.12       No Third-Party Beneficiaries    20  
        SECTION 6.13       Merger and Integration    20           SECTION 6.14  
    No Petition Covenants    20

EXHIBITS

Exhibit A - Form of PA Assignment

 

- ii -



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of September 1, 2006, between NAVISTAR FINANCIAL
RETAIL RECEIVABLES CORPORATION, a Delaware corporation (“NFRRC”), and NAVISTAR
FINANCIAL CORPORATION, a Delaware corporation (“NFC”).

WHEREAS, NFRRC desires to purchase on the date hereof certain Retail Notes and
Retail Leases (collectively, the “Receivables”) and the Related Security with
respect thereto;

WHEREAS, NFC is willing to sell the Receivables and the Related Security with
respect thereto to NFRRC;

WHEREAS, NFRRC may wish to sell or otherwise transfer the Receivables and the
Related Security with respect thereto, or interests therein, to a trust,
corporation, partnership or other entity (any such transferee being the
“Subsequent Transferee”); and

WHEREAS, the Subsequent Transferee may issue debentures, notes, participations,
certificates of beneficial interest, partnership interests or other interests or
securities (collectively, any such issued interests or securities being
“Securities”) to fund its acquisition of the Receivables and the Related
Security with respect thereto.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants herein contained, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings assigned them in Part I of
Appendix A to the Pooling Agreement of even date herewith by and between
Navistar Financial 2006-ARC Owner Trust and NFRRC, as it may be amended,
supplemented or modified from time to time. All references herein to “the
Agreement” or “this Agreement” are to this Purchase Agreement as it may be
amended, supplemented or modified from time to time, the exhibits hereto and the
capitalized terms used herein which are defined in such Appendix A, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction set forth in Part II of such Appendix A shall be applicable to
this Agreement.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

SECTION 2.01 Purchase and Sale of Receivables. Subject to the satisfaction of
the conditions specified in Article IV, NFC agrees to sell, transfer, assign and
otherwise convey to NFRRC, without recourse (except as provided in
Section 5.04), and NFRRC agrees to



--------------------------------------------------------------------------------

purchase on the Closing Date (the “Purchase Date”) pursuant to a written
assignment substantially in the form of Exhibit A (the “PA Assignment”), all
right, title and interest of NFC in, to and under:

(a) the Retail Notes identified on the Schedule of Retail Notes to the PA
Assignment delivered to NFRRC on the Purchase Date (the “Designated Retail
Notes”) and the Related Retail Note Assets associated with the Designated Retail
Notes;

(b) the Series 2006-ARC Portfolio Interest and the beneficial interest in the
Series 2006-ARC Portfolio Assets, including the Retail Leases identified on the
Schedule of Retail Leases to the PA Assignment delivered to NFRRC on the Closing
Date (the “Designated Retail Leases” and together with the Designated Retail
Notes, the “Designated Receivables”) and the Related Titling Trust Assets
associated with the Designated Retail Leases and the Series 2006-ARC Portfolio
Certificate; and

(c) the rights, but not the obligations, of NFC under the Lease Purchase
Agreement and the LPA Assignment with respect to the Designated Retail Leases.

SECTION 2.02 Purchase Price. In consideration for the purchase of any Designated
Receivables and Related Security, NFRRC shall, on the Purchase Date, pay to NFC
an amount equal to the aggregate Starting Receivables Balance for such
Designated Receivables (the “Purchase Price”) and NFC shall execute and deliver
to NFRRC a PA Assignment with respect to such Designated Receivables. On the
Closing Date, a portion of the $442,875,102.15 Purchase Price payable on such
date equal to $418,516,971.53 shall be paid to NFC in immediately available
funds, and the balance of the Purchase Price ($24,358,130.62) shall be recorded
as an advance from NFC to NFRRC.

SECTION 2.03 The Closing. The sale and purchase of the Designated Receivables
(the “Closing”), shall take place at such a place, on a date and at a time
mutually agreeable to NFC and NFRRC, and may occur simultaneously with the
closing of any related transactions contemplated by the Further Transfer and
Servicing Agreements.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01 Representations and Warranties as to Receivables. NFC makes the
following representations and warranties as to the Designated Receivables on
which NFRRC relies in accepting the Designated Receivables. Such representations
and warranties speak as of the Closing Date for such Designated Receivables and
as of the date of the related transfer of such Designated Receivables under the
Further Transfer and Servicing Agreements, and shall survive the sale, transfer
and assignment of such Designated Receivables to NFRRC and the subsequent
assignment and transfer thereof pursuant to the Further Transfer and Servicing
Agreements:

(a) Characteristics of Receivables. Each Designated Receivable:

(i) (A) in the case of a Retail Note, was originated or acquired by NFC to
finance a retail purchase by a retail customer or a refinancing (for reasons

 

- 2 -



--------------------------------------------------------------------------------

other than credit reasons, unless it was amended or restructured at least 12
months prior to the Cutoff Date, it is not owed by an Obligor that is the
subject of a bankruptcy or insolvency proceeding and since its amendment or
restructuring it has not been greater than 60 days past due (measured from the
date of any Scheduled Payment)) of a Financed Vehicle or Financed Vehicles by a
retail customer and (B) in the case of a Retail Lease, was originated or
acquired by Harco Leasing, the Titling Trust or one or more of their Affiliates
for the retail lease of one or more Financed Vehicles (other than a release for
credit reasons), and in each case, (A) and (B), was fully and properly executed
by the parties thereto;

(ii) in the case of a Retail Note, has created or shall create a valid, binding
and enforceable first priority security interest in favor of NFC in each
Financed Vehicle related thereto, which security interest will be validly
assigned by NFC to NFRRC and will be assignable by NFRRC to a subsequent
purchaser;

(iii) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral of the benefits of the security;

(iv) in the case of a Retail Lease, is a Finance Lease or a TRAC Lease and
(A) in the case of a Finance Lease, provides for payments (including purchase
option payments) that fully amortize the Initial Capitalized Cost over its
original term to maturity and yields implicit interest at a fixed annual
percentage rate, with a purchase option price that does not exceed $1,000 and
(B) in the case of a TRAC Lease, provides for payments that fully amortize the
Initial Capitalized Cost to an amount equal to the TRAC Payment, and, in the
event of a termination of the TRAC Lease, the amount payable thereunder by the
Obligor is at least equal to the excess of the Outstanding Capitalized Cost of
the related Financed Vehicle over the proceeds from the sale of such Financed
Vehicle;

(v) in the case of a Retail Note, shall yield interest at the Annual Percentage
Rate and comes from one of the following categories, which differ in their
provisions for the payment of principal and interest: Equal Payment Fully
Amortizing Receivables, Equal Payment Skip Receivables, Equal Payment Balloon
Receivables, Level Principal Fully Amortizing Receivables, Level Principal Skip
Receivables, Level Principal Balloon Receivables, or Other Receivables. “Equal
Payment Fully Amortizing Receivables” are Receivables that provide for equal
monthly payments that fully amortize the amount financed over its original term
to maturity. “Equal Payment Skip Receivables” are Receivables that provide for
equal monthly payments in eleven or fewer months of each twelve-month period
that fully amortize the amount financed over its original term to maturity.
“Equal Payment Balloon Receivables” are Receivables that provide for equal
monthly payments except that a larger payment becomes due on the final maturity
date for such Receivables. “Level Principal Fully Amortizing Receivables” are
Receivables that provide for monthly payments consisting of level principal
amounts together with accrued and unpaid interest on the unpaid Receivables
Balances. “Level Principal Skip Receivables” are Receivables that provide for
monthly payments in eleven or

 

- 3 -



--------------------------------------------------------------------------------

fewer months of each twelve-month period consisting of level principal amounts
together with accrued and unpaid interest on the unpaid Receivables Balances.
“Level Principal Balloon Receivables” are Receivables that provide for monthly
payments consisting of level principal amounts together with accrued and unpaid
interest on the unpaid Receivables Balances, except that a larger principal
payment becomes due on the final maturity date for such Receivables. “Other
Receivables” are Receivables not described above, including Receivables that
provide for level monthly payments in eleven or fewer months of each
twelve-month period that amortize a portion of the amount financed over its
original term to maturity with a larger payment that becomes due on the final
maturity date for such Receivables;

(vi) in the case of a Retail Note, immediately prior to the transfer and
assignment thereof to NFRRC by NFC pursuant to this Agreement, NFC had good
title to it, free of any Lien (except for Permitted Liens and Liens that will be
released as of such transfer), and all right, title and interest in it has been
validly sold by NFC to NFRRC pursuant to this Agreement, and NFRRC has good
title to it, free of any Lien (except for Permitted Liens), and the transfer of
the Retail Note to NFRRC has been perfected under the UCC;

(vii) in the case of a Retail Lease, (A) such Retail Lease is owned of record by
the Titling Trust, (B) immediately prior to the allocation of such Retail Lease
to the Series 2006-ARC Portfolio Interest, Harco Leasing was the beneficial
owner of such Retail Lease free of any Lien (except for Permitted Liens and
Liens that will be released as of such transfer), (C) all of Harco Leasing’s
right, title and interest in such Retail Lease has been validly sold by Harco
Leasing to NFC pursuant to the Lease Purchase Agreement, (D) upon execution and
delivery of this Agreement and the PA Assignment by NFC and satisfaction of the
conditions set forth in Section 4.02 hereof relating to such Retail Lease, all
right, title and interest in such Retail Lease (other than the interest therein
of the Titling Trust) shall have been validly sold by NFC to NFRRC pursuant to
this Agreement and NFRRC shall be the owner of all right, title and interest in
such Retail Lease (other than the interest of the Titling Trust) free of any
Lien (except for Permitted Liens) and its transfer to NFRRC has been perfected
under the UCC;

(viii) in the case of a Retail Lease, each Financed Vehicle related thereto is
owned by the Titling Trust (or its nominee) as record owner and upon issuance of
the Series 2006-ARC Portfolio Certificate, NFRRC will be the beneficial owner
through its ownership of the Series 2006-ARC Portfolio Interest of such Financed
Vehicle and any certificate of title or other evidence of ownership of such
Financed Vehicle issued by a registrar of titles in the respective jurisdiction
in which such Financed Vehicle is registered, relating to each such vehicle is
registered in the name of the Titling Trust (or its nominee) (or a properly
completed application for such title has been or will be submitted to the
appropriate titling authority) with a notation of Lien thereon in favor of the
Collateral Agent;

(ix) in the case of a Retail Lease, as of the Purchase Date, such Retail Lease
has been allocated to the 2006-ARC Portfolio Interest; and

 

- 4 -



--------------------------------------------------------------------------------

(x) such Designated Receivable was originated or acquired in the ordinary course
of business in accordance with NFC’s underwriting standards.

(b) Schedules of Retail Leases and Retail Notes. The information set forth in
the Schedule of Retail Leases and the Schedule of Retail Notes relating to such
Designated Receivables is true and correct in all material respects.

(c) Compliance With Law. All requirements of applicable federal, state and local
laws, and regulations thereunder, including the Equal Credit Opportunity Act,
the Federal Reserve Board’s Regulation “B”, the Servicemembers Civil Relief Act,
and any applicable bulk sales or bulk transfer law and other equal credit
opportunity and disclosure laws, in respect of any of the Designated
Receivables, have been complied with in all material respects, and each such
Designated Receivable and the sale or lease of the Financed Vehicle or Financed
Vehicles evidenced thereby complied at the time it was originated or made and
now complies in all material respects with all legal requirements of the
jurisdiction in which it was originated or made.

(d) Binding Obligation. Each Designated Receivable represents the genuine,
legal, valid and binding payment obligation in writing of the Obligor thereon,
enforceable against the Obligor by the holder thereof in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights in general and by equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) Security Interest in Financed Vehicle. In the case of a Retail Note,
immediately prior to the sale, transfer and assignment thereof pursuant hereto,
each Designated Retail Note was secured by a validly perfected first priority
security interest in the related Financed Vehicle or, in the event any such
Receivable was secured by more than one Financed Vehicle, in each related
Financed Vehicle, each in favor of NFC as secured party, or all necessary and
appropriate action had been commenced that will result, within 100 days
following the Cutoff Date, in the valid perfection of a first priority security
interest in each related Financed Vehicle in favor of NFC as secured party in
each case (except for first priority security interests which may exist in any
accessions not financed by NFC) and, in the case of a Retail Lease, the
Collateral Agent (or its nominee) has a first priority perfected security
interest in such Retail Lease and has or upon completion of the titling process
with the appropriate titling authority will have a first priority perfected
security interest in the related Financed Vehicle which will be validly assigned
by NFC to NFRRC and is further assignable by NFRRC pursuant to the Further
Transfer and Servicing Agreements.

(f) Receivables In Force. No Designated Receivable has been satisfied,
subordinated or rescinded, and, in the case of the Designated Retail Notes, no
Financed Vehicle securing any Designated Receivable has been released from the
Lien of the related Receivable in whole or in part.

(g) No Waiver. Since the Cutoff Date, no provision of any Designated Receivable
has been waived, altered or modified in any respect.

 

- 5 -



--------------------------------------------------------------------------------

(h) No Amendments. Since the Cutoff Date, no Designated Receivable has been
amended or otherwise modified such that the total number of the Obligor’s
Scheduled Payments is increased or the Starting Receivable Balance thereof is
increased, and prior to the Cutoff Date, no Designated Receivable has been
amended or restructured for credit reasons, unless it was amended or
restructured at least 12 months prior to the Cutoff Date, it is not owed by an
Obligor that is the subject of a bankruptcy or insolvency proceeding and since
its amendment or restructuring it has not been greater than 60 days past due
(measured from the date of any Scheduled Payment).

(i) No Defenses. No right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect to any Designated Receivable.

(j) No Liens. There are, to NFC’s knowledge, no Liens or claims that have been
filed for work, labor or materials affecting any Financed Vehicle relating to
any Designated Receivable that are or may be prior to, or equal or coordinate
with, the security interest in each Financed Vehicle granted by the Designated
Receivable or the Collateral Agreement (except for Permitted Liens).

(k) No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Designated Receivable, and no event has
occurred and is continuing that with notice or the lapse of time would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Designated Receivable, and NFC or Harco Leasing, as the case
may be, has not waived any of the foregoing, in each case except for payments on
any Designated Receivables which are not more than 60 days past due (measured
from the date of any Scheduled Payment) as of the Cutoff Date, or with respect
to any Eligible Restructured Receivable, no such event has occurred since the
date of its amendment or restructuring.

(l) Insurance. Each Obligor on a Designated Receivable is required to maintain a
physical damage insurance policy for each Financed Vehicle of the type that NFC
requires in accordance with its customary underwriting standards for the
purchase or lease of truck, bus and trailer receivables, unless NFC has in
accordance with its customary procedures permitted an Obligor to self-insure
such Financed Vehicle.

(m) Maintenance. In the case of a Retail Lease, such Obligor is required to
maintain the related Financed Vehicle in good repair and is obligated to pay the
cost of all necessary repairs, maintenance and replacements with respect to such
Financed Vehicle and all costs, expenses, fees and charges incurred in the use
and operation of such Financed Vehicle and all taxes on or relating to such
Financed Vehicle.

(n) Good Title. On the date hereof, NFC has good title to the Series 2006-ARC
Portfolio Interest and the Series 2006-ARC Portfolio Certificate, free and clear
of all Liens, (other than Permitted Liens). On the date hereof, upon execution
and delivery of this Agreement and the PA Assignment by NFC and the satisfaction
of the conditions set forth in Section 4.02 hereof, good and valid title to the
Series 2006-ARC Portfolio Interest and the Series 2006-ARC Portfolio Certificate
will be validly and effectively conveyed to, and vested in, NFRRC, free and
clear of all Liens, other than Permitted Liens, and the transfer of the Series
2006-ARC Portfolio Interest and the Series 2006-ARC Portfolio Certificate by NFC
to NFRRC has been perfected.

 

- 6 -



--------------------------------------------------------------------------------

(o) Lawful Assignment. No Designated Receivable was originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful the sale,
transfer and assignment of such Designated Receivable under the Lease Purchase
Agreement, this Agreement or any Further Transfer and Servicing Agreements.

(p) All Filings Made. All filings necessary under the UCC in any jurisdiction to
give NFRRC a first priority perfected security or ownership interest in the
Designated Receivables and the Related Security (to the extent it constitutes
Code Collateral) shall have been made, and the Designated Receivables constitute
Code Collateral.

(q) One Original. There is only one original executed copy of each Designated
Receivable.

(r) No Documents or Instruments. No Designated Receivable, or constituent part
thereof, constitutes a “negotiable instrument” or “negotiable document of title”
(as such terms are used in the UCC).

(s) Maturity of Receivables. Each Designated Receivable has an original term to
maturity of not less than 6 months and not greater than 84 months and, as of the
Cutoff Date, had a remaining term to maturity of not less than 6 months and not
greater than 84 months.

(t) Scheduled Payments; Delinquency. As of the Cutoff Date, each Designated
Receivable being purchased on the Closing Date had a first scheduled payment
that was due on or before July 31, 2006; as of the Cutoff Date, no Designated
Receivable had or will have a payment that was more than 60 days past due, or
with respect to any Eligible Restructured Receivable, has not had a payment more
than 60 days past due since the date of its amendment or restructuring; and as
of the Purchase Date, no Designated Receivable had or will have a final
scheduled payment that is due later than June 30, 2013.

(u) Vehicles. Each Financed Vehicle to which a Designated Receivable relates was
a new or used medium or heavy duty truck, truck chassis, bus or trailer at the
time the related Obligor executed the Retail Note or Retail Lease.

(v) Origin. Each Designated Receivable was originated in the United States and
is payable in U.S. Dollars.

(w) Starting Receivable Balance. The Starting Receivable Balance of each
Designated Receivable as of its Cutoff Date shall be $1,000 or more.

(x) Concentration. (i) The aggregate Receivable Balance of all Receivables from
a single Obligor does not exceed 2.00% of the aggregate Receivable Balance of
all Receivables in the Trust, (ii) the aggregate Starting Receivable Balance of
all Receivables having a remaining term in excess of 72 months as of the Cutoff
Date does not exceed 10.00% of the Aggregate Starting Receivables Balance,
(iii) the weighted average remaining maturity of the Receivables in the Trust is
not greater than 58 months, (iv) the aggregate Starting Receivables Balance of
all

 

- 7 -



--------------------------------------------------------------------------------

Receivables not originated by NFC or one of its Affiliates does not exceed 3.00%
of the Aggregate Starting Receivables Balance, (v) the aggregate Starting
Receivables Balance for all Receivables that are Eligible Restructured
Receivables does not exceed 5.00% of the Aggregate Starting Receivables Balance,
(vi) the aggregate Starting Receivables Balance of all Receivables secured by
used vehicles does not exceed 22.50% of the Aggregate Starting Receivables
Balance, (vii) the aggregate Starting Receivables Balance of all Receivables
owed by Non-Fleet Obligors does not exceed 23.00% of the Aggregate Starting
Receivables Balance, (viii) the aggregate Starting Receivable Balance of the
Retail Leases in the Trust does not exceed 10.00% of the Aggregate Starting
Receivables Balance and (ix) the Designated Receivables have a Weighted Average
Coupon of not less than 8.00%.

(y) Selection Criteria. The Designated Receivables were selected on a random
basis from all Receivables satisfying the selection criteria described herein,
and no selection procedures believed to be adverse to NFRRC or to holders of the
Securities issued under the Further Transfer and Servicing Agreements were
utilized in selecting the Designated Receivables from those Receivables of NFC,
Truck Retail Instalment Paper Corp. and Harco Leasing Company, Inc., its wholly
owned subsidiaries, which meet the selection criteria under this Agreement.

(z) Minimum APR. As of the Cutoff Date, each Receivable has an Annual Percentage
Rate of not less than 5.00%.

(aa) No Government Contracts. No Obligor under any of the Designated Receivables
is a governmental authority of the United States or any state or political
subdivision thereof.

(bb) Material Records. NFC has marked its computer records relating to each
Designated Receivable to show that such Designated Receivable has been sold to
NFRRC by NFC and transferred and assigned by NFRRC to the Issuer in accordance
with the terms of the Pooling Agreement and pledged by the Issuer to the
Indenture Trustee in accordance with the terms of the Indenture.

(cc) No Fraud or Misrepresentation. To the knowledge of NFC, each Designated
Receivable that was originated by a Dealer and was sold by the Dealer to NFC was
so originated and sold without fraud or misrepresentation on the part of such
Dealer, in either case.

(dd) No Impairment. NFC has not conveyed any right to any Person that would
result in such Person having a right to payments due under a Designated
Receivable or otherwise impaired the rights of NFRRC in any Designated
Receivable or the proceeds thereof.

(ee) Servicing. Each Designated Receivable has been serviced in conformity with
all applicable laws, rules and regulation and in conformity with the Servicer’s
policies and procedures, in each case, in all material respects.

(ff) No Consent. No notice or consent from any Obligor is necessary to effect
the acquisition of the Designated Receivables by NFRRC or the Issuer or the
pledge of the Designated Receivables by the Issuer to the Indenture Trustee

 

- 8 -



--------------------------------------------------------------------------------

SECTION 3.02 Additional Representations and Warranties of NFC. NFC hereby
represents and warrants to NFRRC as of the Purchase Date and as of the Closing
Date under the Further Transfer and Servicing Agreements, in its capacity as the
seller of the Receivables hereunder, that:

(a) Organization and Good Standing. NFC has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire and own the Receivables.

(b) Due Qualification. NFC is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires or shall require such qualification.

(c) Power and Authority. NFC has the power and authority to execute and deliver
this Agreement and to carry out its terms; NFC has full power and authority to
sell and assign the Designated Receivables and the Related Security to NFRRC,
has duly authorized such sale and assignment to NFRRC by all necessary corporate
action; and the execution, delivery and performance of this Agreement have been
duly authorized by NFC by all necessary corporate action.

(d) Valid Sale; Binding Obligation. This Agreement, together with the PA
Assignment, when duly executed and delivered, shall (upon satisfaction of the
conditions set forth in Section 4.02(b) hereof relating to the related
Designated Receivables) constitute a valid sale, transfer and assignment of the
Designated Receivables and Related Security, enforceable against creditors of
and purchasers from NFC; and this Agreement, together with the PA Assignment,
when duly executed and delivered, shall (upon satisfaction of the conditions set
forth in Section 4.02(b) hereof relating to the Designated Receivables)
constitute a legal, valid and binding obligation of NFC enforceable against NFC
in accordance with its respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the PA Assignment, and the fulfillment of the terms of this
Agreement and the PA Assignment shall not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or by-laws of
NFC, or any indenture, agreement, mortgage, deed of trust or other instrument to
which NFC is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument (other
than this Agreement, the PA Assignment or any Further Transfer and Servicing
Agreement), or violate any law or, to NFC’s knowledge, any order, rule or
regulation applicable to NFC of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over NFC or any of its properties.

 

- 9 -



--------------------------------------------------------------------------------

(f) No Proceedings. There are no proceedings or, to NFC’s knowledge,
investigations pending or, to NFC’s knowledge, threatened, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over NFC or its properties (i) asserting the
invalidity of this Agreement or the PA Assignment, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or the PA
Assignment, or (iii) seeking any determination or ruling that might materially
and adversely affect the performance by NFC of its obligations under, or the
validity or enforceability of, this Agreement or the PA Assignment.

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by NFC of this Agreement or the PA
Assignment or the consummation by NFC of the transactions contemplated hereby or
thereby except as expressly contemplated herein or therein.

(h) ERISA. No notice of a Lien arising under Title I or Title IV of ERISA has
been filed under Section 6323 (a) of the Code (or any successor provision)
against, or otherwise affecting the assets NFC.

(i) Solvency. NFC is, and after giving effect to the transactions contemplated
to occur on such date will be, solvent.

(j) Investment Company Act. NFC is not, and is not controlled by, an “investment
company” within the meaning of, and is not required to register as an
“investment company” under, the Investment Company Act.

SECTION 3.03 Representations and Warranties of NFRRC. NFRRC hereby represents
and warrants to NFC as of the Purchase Date:

(a) Organization and Good Standing. NFRRC has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire and own the Designated Receivables.

(b) Due Qualification. NFRRC is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualification.

(c) Power and Authority. NFRRC has the power and authority to execute and
deliver this Agreement and to carry out its terms and the execution, delivery
and performance of this Agreement have been duly authorized by NFRRC by all
necessary corporate action.

 

- 10 -



--------------------------------------------------------------------------------

(d) No Violation. The consummation by NFRRC of the transactions contemplated by
this Agreement and the fulfillment of the terms of this Agreement shall not
conflict with, result in any breach of any of the terms and provisions of or
constitute (with or without notice or lapse of time) a default under, the
certificate of incorporation or by-laws of NFRRC, or any indenture, agreement,
mortgage, deed of trust or other instrument to which NFRRC is a party or by
which it is bound, or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Agreement, the PA Assignment or any Further
Transfer and Servicing Agreement), or violate any law or, to NFRRC’s knowledge,
any order, rule or regulation applicable to NFRRC of any court or of any federal
or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over NFRRC or any of its properties.

(e) No Proceedings. There are no proceedings or, to NFRRC’s knowledge,
investigations pending or, to NFRRC’s knowledge, threatened, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over NFRRC or its properties (i) asserting
the invalidity of this Agreement or the PA Assignment, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by NFRRC of its obligations under, or the validity or
enforceability of, this Agreement or the PA Assignment.

(f) Binding Obligation. This Agreement shall constitute a legal, valid and
binding obligation of NFRRC enforceable against NFRRC in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by NFRRC of this Agreement, or the
consummation by NFRRC of the transactions contemplated hereby except as
expressly contemplated herein.

SECTION 3.04 Representations and Warranties Regarding Titling Trust. NFC makes
the following representations and warranties as to the Titling Trust on which
NFRRC relies in accepting the Designated Receivables. Such representations and
warranties speak as of the Purchase Date for the Designated Receivables, and as
of the date of the related transfer of such Designated Receivables under the
Further Transfer and Servicing Agreements, and shall survive the sale, transfer
and assignment of such Designated Receivables to NFRRC and the subsequent
assignment and transfer thereof pursuant to the Further Transfer and Servicing
Agreements:

(a) Organization and Good Standing. The Titling Trust is a statutory business
trust duly formed, validly existing and in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire and own the Retail Leases.

 

- 11 -



--------------------------------------------------------------------------------

(b) Due Qualification. The Titling Trust is duly qualified to do business as a
foreign business trust and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations make such qualification necessary and has all
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and for purposes of the
transactions contemplated by the Basic Documents, except to the extent that the
failure to have any such governmental licenses, authorizations, consents or
approvals would not, in the aggregate, have a Material Adverse Effect with
respect to the Titling Trust.

(c) Power and Authority. The Titling Trust has the power and authority to
execute and deliver the Basic Documents to which it is a party and to perform
its obligations hereunder and the execution, delivery and performance of the
Basic Documents to which it is a party have been duly authorized by the Titling
Trust.

(d) Valid and Binding. Each of the Basic Documents to which the Titling Trust is
a party has been duly executed and delivered by or on behalf of the Titling
Trust and constitutes a legal, valid and binding obligation of the Titling Trust
enforceable against the Titling Trust in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement, and the other Basic Documents, and the fulfillment of the terms
thereof shall not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, the Titling Trust Agreement, or any indenture, agreement, mortgage, deed
of trust or other instrument to which the Titling Trust is a party or by which
it is bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than this Agreement or any other Basic
Document), or violate any law or, to NFC’s knowledge, any order, rule or
regulation applicable to the Titling Trust of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Titling Trust or any of its
properties.

(f) No Proceedings. There are no proceedings or, to NFC’s knowledge,
investigations pending or, to NFC’s knowledge, threatened, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Titling Trust or its properties
(i) asserting the invalidity of any Basic Document to which the Titling Trust is
a party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any Basic Document to which the Titling Trust is a party, or
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by the Titling Trust of its obligations under, or the
validity or enforceability of, this Agreement, the PA Assignment or any Basic
Document to which the Titling Trust is a party.

 

- 12 -



--------------------------------------------------------------------------------

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by the Titling Trust of any Basic Document
to which the Titling Trust is a party, or the consummation by the Titling Trust
of the transactions contemplated thereby except as expressly contemplated herein
or therein.

(h) Taxes. The Titling Trust has filed or caused to be filed all tax returns
which are required to be filed by the Titling Trust (with respect to itself) and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property by any Governmental Authority
(other than any amount the validity of which is being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Titling Trust). No notice of any
Lien in respect of unpaid taxes or assessments (other than a Permitted Lien) has
been filed by any taxing authority against, or otherwise affecting the assets
of, the Titling Trust and remains in effect. The Titling Trust has paid all fees
and expenses required to be paid by it in connection with the conduct of its
business, the maintenance of its existence and its qualification as a foreign
business trust.

(i) ERISA. No notice of a Lien arising under Title I or IV of ERISA has been
filed under Section 6323 (a) of the Code (or any successor provision) against,
or otherwise affecting the assets of the Titling Trust.

(j) Investment Company Act. The Titling Trust is not, and is not controlled by,
an “investment company” within the meaning of, and is not required to register
as an “investment company” under, the Investment Company Act.

(k) Series 2006-ARC Portfolio Certificate. The Series 2006-ARC Portfolio
Certificate has been duly executed and delivered by the General Interest Trustee
in accordance with the Titling Trust Agreement, has been duly issued in
accordance with the Titling Trust Agreement and is entitled to the benefits
afforded by the Titling Trust Agreement.

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions to Obligation of NFRRC. The obligation of NFRRC to
purchase Designated Receivables and the Related Security hereunder on the
Purchase Date is subject to the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
NFC in Section 3.01 regarding such Designated Receivables and the Related
Security being transferred on the Purchase Date, and the representations and
warranties of NFC in Sections 3.02 and 3.04, shall be true and correct as of the
Purchase Date (or if specified as applying to some other date, as of such date),
and NFC shall have performed all obligations to be performed by it hereunder on
or prior to the Purchase Date.

(b) No Repurchase Event. No Repurchase Event (as defined in Section 5.04 below)
shall have occurred on or prior to the Purchase Date with respect to any of the
Designated Receivables.

 

- 13 -



--------------------------------------------------------------------------------

(c) Computer Files Marked. NFC shall, at its own expense, on or prior to the
Purchase Date, (i) indicate in its computer files created in connection with the
Designated Receivables that the Designated Receivables have been sold to NFRRC
pursuant to this Agreement and the PA Assignment by NFC and (ii) deliver to
NFRRC the Composite Schedule of Receivables certified by an officer of NFC to be
true, correct and complete.

(d) Documents to Be Delivered by NFC.

(i) The PA Assignment. On the Purchase Date, NFC shall execute and deliver to
NFRRC the PA Assignment of the Designated Receivables and the Related Security.

(ii) Portfolio Certificate. On the Closing Date, NFC shall deliver the Series
2006-ARC Portfolio Certificate to or at the direction of NFRRC.

(iii) Evidence of UCC Filing. On or prior to the Purchase Date, NFC shall record
and file, at its own expense, a UCC-1 financing statement in each jurisdiction
in which required by applicable law, naming NFC as seller or debtor, naming
NFRRC as purchaser or secured party, naming the Designated Receivables and
Related Security as collateral, meeting the requirements of the laws of each
such jurisdiction and in such manner as is necessary to perfect under the UCC
the sale, transfer, assignment and conveyance of the Designated Receivables and
the Related Security (to the extent it constitutes Code Collateral) to NFRRC.
NFC shall deliver a file-stamped copy, or other evidence satisfactory to NFRRC
of such filing, to NFRRC on or prior to the Purchase Date.

(iv) Other Documents. On the Purchase Date, NFC shall provide such other
documents as NFRRC may reasonably request.

(e) [Reserved].

(f) Other Transactions. The related transactions contemplated by the Further
Transfer and Servicing Agreements shall be consummated on or prior to the
Purchase Date (and all conditions precedent thereto shall be satisfied) to the
extent that such transactions are intended to be substantially contemporaneous
with the transactions hereunder.

SECTION 4.02 Conditions To Obligation of NFC. The obligation of NFC to sell the
Designated Receivables to NFRRC hereunder on the Purchase Date is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
NFRRC hereunder shall be true and correct as of the Purchase Date, and NFRRC
shall have performed all obligations to be performed by it hereunder on or prior
to the Purchase Date.

(b) Purchase Price. On the Purchase Date, NFRRC shall pay to NFC the Purchase
Price, payable on such date as provided in Section 2.02 of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL AGREEMENTS

NFC agrees with NFRRC as follows:

SECTION 5.01 Conflicts With Further Transfer and Servicing Agreements. To the
extent that any provision of Sections 5.02 through 5.04 of this Agreement
conflicts with any provision of the Further Transfer and Servicing Agreements,
the Further Transfer and Servicing Agreements shall govern.

SECTION 5.02 Protection of Title.

(a) Filings. NFC shall prepare and file such financing statements and cause to
be prepared and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of NFRRC under this Agreement in the Designated Receivables
and the Related Security, the Series 2006-ARC Portfolio Interest and the Series
2006-ARC Portfolio Certificate and in the proceeds thereof and hereby authorizes
NFRRC to file any such financing statements or continuation statements relating
to all or any part thereof; provided, however, that, with respect to a Retail
Lease, NFC shall not be obligated to transfer the title to any Financed Vehicle.
NFC shall deliver (or cause to be delivered) to NFRRC file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing.

(b) Name Change. NFC shall not change its name, identity or corporate structure
in any manner that would, could or might make any financing statement or
continuation statement filed by NFC in accordance with Section 5.02(a) seriously
misleading within the meaning of Section 9-506 of the UCC, unless it shall have
given NFRRC at least 60 days prior written notice thereof and shall file such
financing statements or amendments as may be necessary to continue the
perfection of NFRRC’s security interest in the Designated Receivables and the
Related Security.

(c) Jurisdiction of Formation; Maintenance of Offices. NFC shall give NFRRC at
least 60 days prior written notice of any change in its jurisdiction of
formation and shall file such financing statements or amendments as may be
necessary to continue the perfection of NFRRC’s security interest in the
Designated Receivables and the Related Security. NFC shall at all times maintain
each office from which it services Designated Receivables and its jurisdiction
of formation within the United States of America.

SECTION 5.03 Other Liens or Interests. Except for the conveyances hereunder and
as contemplated by the Further Transfer and Servicing Agreements, NFC shall not
sell, pledge, assign or transfer the Designated Receivables or the Related
Security, the Series 2006-ARC Portfolio Interest or the Series 2006-ARC
Portfolio Certificate to any other Person, or grant, create, incur, assume or
suffer to exist any Lien (except any Permitted Lien) on any interest therein,
and NFC shall defend the right, title and interest of NFRRC in, to and under the
Designated Receivables and Related Security, the Series 2006-ARC Portfolio
Interest and the Series 2006-ARC Portfolio Certificate against all claims of
third parties claiming through or under NFC.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 5.04 Repurchase Events. By its execution of the Further Transfer and
Servicing Agreements to which it is a party, NFC shall be deemed to acknowledge
the assignment by NFRRC of such of its right, title and interest in, to and
under this Agreement to the Subsequent Transferee as shall be provided in the
Further Transfer and Servicing Agreements. NFC hereby covenants and agrees with
NFRRC for the benefit of NFRRC and the Interested Parties, that in the event of
(i) a breach of any of NFC’s representations and warranties contained in
Section 3.01 hereof with respect to any Designated Receivable (except that NFC’s
knowledge with respect to a breach of the representations and warranties
contained in Section 3.01(bb) hereof shall be disregarded for purposes of NFC’s
repurchase obligations pursuant this Section 5.04) or (ii) a breach by NFC of
Section 5.03 hereof with respect to any Designated Receivable, the Series
2006-ARC Portfolio Interest or the Series 2006-ARC Portfolio Certificate which
breach has a material adverse effect on NFRRC’s interest in such Designated
Receivable, the Series 2006-ARC Portfolio Interest or the Series 2006-ARC
Portfolio Certificate (each a “Repurchase Event”) unless, in either case, such
breach shall have been cured in all material respects as of the second
Accounting Date following NFC’s discovery or its receipt of notice of breach
(or, at NFC’s election, the first Accounting Date following such discovery), NFC
will repurchase the Designated Receivable (or in the case of the Series 2006-ARC
Portfolio Interest or the Series 2006-ARC Portfolio Certificate, such Designated
Retail Leases which are then included in the Series 2006-ARC Portfolio Interest
or Series 2006-ARC Portfolio Certificate) from the Subsequent Transferee (if the
Subsequent Transferee is then the Owner of such Designated Receivable) on the
related Distribution Date for an amount equal to the Warranty Payment, without
further notice from NFRRC hereunder. Upon the occurrence of a Repurchase Event
with respect to a Designated Receivable for which NFRRC is the Owner, NFC agrees
to repurchase such Designated Receivable from NFRRC for an amount and upon the
same terms as NFC would be obligated to repurchase such Designated Receivable
from the Subsequent Transferee if the Subsequent Transferee was then the Owner
thereof, and upon payment of such amount, NFC shall have such rights with
respect to such Designated Receivable as if NFC had purchased such Designated
Receivable from the Subsequent Transferee as the Owner thereof. It is understood
and agreed that the obligation of NFC to repurchase any Designated Receivable as
to which a breach has occurred and is continuing shall, if such obligation is
fulfilled, constitute the sole remedy against NFC for such breach available to
NFRRC or any Interested Party.

SECTION 5.05 Indemnification. NFC shall indemnify NFRRC for any liability as a
result of the failure of a Designated Receivable to be originated in compliance
with all requirements of law and for any breach of any of its representations
and warranties contained herein. This indemnity obligation shall be in addition
to any obligation that NFC may otherwise have.

SECTION 5.06 Further Assignments. NFC acknowledges that NFRRC shall, pursuant to
the Further Transfer and Servicing Agreements, sell the Series 2006-ARC
Portfolio Interest, the Series 2006-ARC Portfolio Certificate, the Designated
Receivables and the Related Security to the Subsequent Transferee and assign its
rights hereunder to the Subsequent Transferee, subject to the terms and
conditions of the Further Transfer and Servicing Agreements, and that the
Subsequent Transferee may in turn further pledge, assign or transfer its rights
in the Series 2006-ARC Portfolio Interest, the Series 2006-ARC Portfolio
Certificate, the Designated Receivables and the Related Security and this
Agreement. NFC further acknowledges that NFRRC may assign its rights under the
Servicing Agreement to the Subsequent Transferee.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 5.07 Pre-Closing Collections. Within two Business Days after the
Purchase Date, NFC shall transfer to the account or accounts designated by NFRRC
(or by the Subsequent Transferee under the Further Transfer and Servicing
Agreements) all collections (from whatever source) on or with respect to the
Designated Receivables and the Related Security conveyed by NFC to NFRRC on the
Purchase Date pursuant to Section 2.01.

SECTION 5.08 Limitation on Transfer of International Purchase Obligations. NFRRC
acknowledges and agrees that the rights pursuant to the International Purchase
Obligations are personal to NFC, and only the proceeds of such rights have been
assigned to NFRRC. NFRRC is not and is not intended to be a third-party
beneficiary of such rights and, accordingly, such rights will not be exercisable
by, enforceable by or for the benefit of, or preserved for the benefit of,
NFRRC, the Issuer, the Owner Trustee or the Indenture Trustee.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 5.09 Sale Treatment. NFC intends to treat each transfer and assignment
described herein as a sale for accounting and tax purposes.

SECTION 5.10 No Petition; Waiver of Claims.

(a) Notwithstanding any prior termination of the Series 2006-ARC Portfolio
Supplement, NFRRC covenants and agrees that it shall not, prior to the date
which is one year and a day after which all obligations under each Permitted
Financing have been paid in full, acquiesce, petition or otherwise invoke, or
join any other Person in acquiescing, petitioning or otherwise invoking, against
the Titling Trust or any Special Purpose Entity, any proceeding in court or with
any governmental authority for the purpose of (i) commencing or sustaining a
case against the Titling Trust or such Special Purpose Entity under any federal
or state bankruptcy, insolvency or similar law, or (ii) appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of all or any substantial part of the respective property of the Titling Trust
or such Special Purpose Entity, or (iii) ordering the winding up or liquidation
of the affairs of the Titling Trust or such Special Purpose Entity.

(b) Except as otherwise provided in the Titling Trust Agreement, NFRRC hereby
releases all Claims to the Titling Trust Assets allocated to the General
Interest and to each Portfolio Interest other than the Series 2006-ARC Portfolio
Interest (other than Claims to other Portfolio Interests obtained under other
purchase agreements) whether then or thereafter created and, in the event that
such release is not given effect, to fully subordinate all Claims it may be
deemed to have against the Titling Trust Assets allocated to the General
Interest and each Portfolio Interest other than the Series 2006-ARC Portfolio
Interest (other than Claims to other Portfolio Interests obtained under other
purchase agreements) whether then or thereafter created.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.01 Amendment. This Agreement may be amended from time to time (subject
to any expressly applicable amendment provision of the Further Transfer and
Servicing Agreements) by a written amendment duly executed and delivered by NFC
and NFRRC with the consent of the Funding Agent; provided, however, that this
Agreement may not be amended unless such amendment is in accordance with the
provisions of Section 5.01 of the Pooling Agreement as if such Section 5.01 were
contained herein and were applicable to this Agreement; provided, further,
however, that this Agreement may not be amended unless each of S&P and Moody’s
confirms in writing to the Conduit Investors that such amendment shall not
result in a reduction or withdrawal of its rating on the Commercial Paper issued
by such Conduit Investors.

(b) Notwithstanding any other provision of this Agreement, if the consent of the
Swap Counterparty is required pursuant to the Swap Counterparty Rights Agreement
to amend this Agreement, any such purported amendment shall be null and void ab
initio unless the Swap Counterparty consents in writing to such amendment.

SECTION 6.02 Survival. The representations, warranties and covenants of NFC set
forth in Article III and Article V of this Agreement shall remain in full force
and effect and shall survive the Purchase Date and the Closing under the Further
Transfer and Servicing Agreements.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 6.03 Notices. All demands, notices and communications under this
Agreement shall be delivered as specified in Appendix B to the Pooling
Agreement.

SECTION 6.04 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement and the PA Assignment shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict provision or
rule (whether of the State of Illinois or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Illinois.

SECTION 6.05 Waivers. No failure or delay on the part of NFRRC in exercising any
power, right or remedy under this Agreement or the PA Assignment shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

SECTION 6.06 Costs and Expenses. NFC agrees to pay all reasonable out-of-pocket
costs and expenses of NFRRC, including fees and expenses of counsel, in
connection with the perfection as against third parties of NFRRC’s right, title
and interest in, to and under the Designated Receivables, Related Security, the
Series 2006-ARC Portfolio Interest and the Series 2006-ARC Portfolio Certificate
and the enforcement of any obligation of NFC hereunder.

SECTION 6.07 Confidential Information. NFRRC agrees that it shall neither use
nor disclose to any person the names and addresses of the Obligors, except in
connection with the enforcement of NFRRC’s rights hereunder, under the
Designated Receivables, under the Further Transfer and Servicing Agreements or
as required by law.

SECTION 6.08 Headings. The various headings in this Agreement are for purposes
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 6.09 Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 6.10 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed enforceable to the fullest extent permitted, and if not so
permitted, shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of any Securities or
rights of any Owner.

SECTION 6.11 Further Assurances. NFC and NFRRC agree to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or

 

- 19 -



--------------------------------------------------------------------------------

reasonably requested by the other more fully to effect the purposes of this
Agreement, including the preparation of any financing statements or continuation
statements relating to the Designated Receivables, Related Security, the Series
2006-ARC Portfolio Interest and the Series 2006-ARC Portfolio Certificate for
filing under the provisions of the UCC of any applicable jurisdiction.

SECTION 6.12 No Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Owners and their
respective successors and permitted assigns. Except as otherwise expressly
provided in this Agreement, no other Person shall have any right or obligation
hereunder.

SECTION 6.13 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived, or supplemented except as provided herein.

SECTION 6.14 No Petition Covenants. Notwithstanding any prior termination of
this Agreement, NFC shall not, prior to the date which is one year and one day
after the final distribution with respect to the Securities to the Note
Distribution Account or the Certificate Distribution Account, as applicable,
acquiesce, petition or otherwise invoke or cause any Person to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against NFRRC under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of NFRRC or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of NFRRC.

*    *    *    *    *

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date and year
first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller

NAVISTAR FINANCIAL RETAIL RECEIVABLES

CORPORATION

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PA ASSIGNMENT

As of September 1, 2006, for value received, in accordance with the Purchase
Agreement, dated as of September 1, 2006 (the “Purchase Agreement”), between
Navistar Financial Corporation, a Delaware corporation (“NFC”), and Navistar
Financial Retail Receivables Corporation, a Delaware corporation (“NFRRC”), NFC
does hereby sell, assign, transfer and otherwise convey unto NFRRC, without
recourse, all right, title and interest of NFC in, to and under:

 

  (a) the Retail Notes identified on the Schedule of Retail Notes attached
hereto having an aggregate Starting Receivable Balance of $415,443,996.03 (the
“Designated Retail Notes”) and the Related Retail Note Assets associated with
the Designated Retail Notes;

 

  (b) the Series 2006-ARC Portfolio Interest and the beneficial interest in the
Series 2006ARC Portfolio Assets, including the Retail Leases identified on the
Schedule of Retail Leases attached hereto having an aggregate Starting
Receivable Balance of $27,431,106.12 (the “Designated Retail Leases” and
together with the Designated Retail Notes, the “Designated Receivables”) and the
Related Titling Trust Assets associated with the Designated Retail Leases and
the Series 2006-ARC Portfolio Certificate; and

 

  (c) the rights, but not the obligations, of NFC under the Lease Purchase
Agreement with respect to the Designated Retail Leases.

The foregoing sale does not constitute and is not intended to result in any
assumption by NFRRC of any obligation of the undersigned to the Obligors,
Dealers, insurers or any other Person in connection with the Designated
Receivables, the agreements with Dealers, any Insurance Policies or any
agreement or instrument relating to any of them.

This PA Assignment is made pursuant to and upon the representations, warranties
and agreements on the part of the undersigned contained in the Purchase
Agreement and is to be governed by the Purchase Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement.

*  *  *  *  *

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this PA Assignment to be duly
executed as of the day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

 

Name:   Title:  